SHEVIN, Judge.
We reverse the order denying defendant’s motion for post conviction relief, and remand this matter to the trial court for an evidentiary hearing on grounds of ineffective assistance of trial counsel raised in defendant’s motion. See McLin v. State, 827 So.2d 948 (Fla.2002) (where no eviden-tiary hearing held on ineffective assistance of counsel appellate court must accept defendant’s factual allegations to the extent they are not refuted by the record). We affirm the trial court’s order as to the remaining issues raised.
Affirmed in part, reversed in part, and remanded for an evidentiary hearing.